ALDISERT, Circuit Judge,
concurring in part and dissenting in part.
I join in Parts I, II, and III A and B of the majority opinion. Because I would affirm the trial judge’s conclusions as to Catanach, I do not join in Part III C. I agree with Chief Judge Christian’s conclusion that the contracting parties intended to extend coverage of the COGSA limitation to Catanach. In so doing I rely on that portion of his opinion quoted by the majority (majority opinion, 14-15).1 I do not read Herd & Co. v. Krawill Machinery Corp., 359 U.S. 297 (1959), to preclude evidence of prior dealings to explain the intent of contracting parties. The law of contracts is still a stable discipline of the corpus juris. Nothing in the language of Herd2 has the force to overrule basic concepts relied upon by so many, so often, and for so long. Cf., Restatement of Contracts §§ 235-236; 11A V.I.C. § 1—205 (Uniform Commercial Code).
*244But this does not mean I would affirm the judgment of the district court. Limiting Catanach’s liability to $500.00 would of necessity limit the damages accruing to plaintiff by reason of West India Industries, Inc.’s failure to require that Catanach be covered by liability insurance. (See, majority opinion, note 16.) Had insurance been in force, the insurance carrier’s liability would have been limited to $500.00. Accordingly, this should have been the extent of damages recoverable for breach of contract to provide insurance.
It is my view that Judge Christian fully addressed himself to the comparative negligence issue. The majority place too much emphasis on the word “inappropriate” and too little emphasis on Judge Christian’s finding that the defendants were “interlocked, so to speak, in their negligence. . . .” This to me is a finding of equal responsibility.

 Paragraph 2 of the contract of affreightment (majority opinion, p. 10) clearly supports Judge Christian’s conclusion that parties’ contract contemplated the overland portion of the voyage.


 There is, thus, nothing in those provisions to indicate that the contracting parties intended to limit the liability of stevedores or other agents of the carrier for damages caused by their negligence. If such had been a purpose of the contracting parties it must be presumed that they would in some way have expressed it in the contract. Since they did not do so, it follows that the provisions of the bill of lading did “not cut off [respondent’s] remedy against the agent that did the wrongful act.” Sloan Shipyards Corp. v. Emergency Fleet Corp., 258 U.S. 549, 568.
359 U.S. at 302. The Court was not called upon to consider the impact of prior dealings between the contracting parties.